Title: Thomas Jefferson to Craven Peyton, 25 August 1809
From: Jefferson, Thomas
To: Peyton, Craven


          Dear Sir  Monticello Aug. 25. 09
           Will you be so good as to send me the account of mr T. E. Randolph, & the list of balances due from all persons for rent, firewood Etc of Henderson’s lands, which were left with you the other day. they shall be returned immediately as I only wish their aid a little while in enabling me to state the whole accounts clearly. I see in your account but one charge for the taxes of the land. but I imagine your there ought to be more. will you be so good as to look up that article, & the tickets Etc paid, so as to enable me to place them to your credit. after recieving these papers, I would ask the favor of you the first time you shall be passing to Charlottesville or any where near us, to call on me. I salute you with esteem
          
            Th:
            Jefferson
        